Citation Nr: 1757494	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-20 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for aid and attendance.

2.  Whether the discontinuance of special monthly pension (SMP) based on the need for aid and attendance was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1991 to March 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In May 2012, the Veteran testified at a hearing before a Decision Review Officer; a transcript is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


REMAND

In September 2016, the AOJ issued a supplemental statement of the case (SSOC) which readjudicated the claims on appeal.  However, the SSOC was sent to the Veteran at an old address in Ohio, and not at her current address.  The SSOC was returned as undeliverable.  There is no indication that it was resent to the Veteran at her current address of record.  Additionally, there is no indication from the October 2017 appellant's brief that the Veteran's representative, Disabled American Veterans (DAV), received a copy of the SSOC.  These deficiencies must be corrected because due process is vital to proper appellate consideration.  

The record also suggests that the medical evidence associated with the record may be incomplete because the most recent VA treatment records associated with the record are from August 2016, more than two years ago.  As these matters are being remanded anyway, and to the extent that any more recent VA treatment records exist, they must be obtained prior to adjudication.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should send the Veteran (at her correct current address in Circleville, Ohio) a copy of the September 2016 SSOC which was previously mailed to her at her old address and ultimately returned to the VA as undeliverable.  The AOJ should also send a copy of the SSOC to the Veteran's representative, DAV.

2.  The AOJ should ask the Veteran to identify the providers of all evaluations or treatment she received for her service-connected disabilities and to provide authorizations for VA to obtain the complete records of any such private evaluations or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified.  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is her responsibility to ensure that private records are received.

3.  The AOJ should specifically obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for her service-connected disabilities (i.e., update to the present records of his VA treatment for such disabilities).

4.  If additional records are obtained (or any further development conducted), the AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2017).




